DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states that “the one or more intermediate barrier layers contain n-type impurities” which is inconsistent with Applicant’s newly amended claim 1 which requires that the p-side first intermediate barrier layer be undoped. For the purpose of this Examination, claim 11 is interpreted as requiring only a subset of the intermediate barrier layers as comprising n-type impurities.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 7-9, 11, 13, 16, 20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0308787 A1) and Nakahara et al. (US 2009/0166607 A1).
Regarding claim 1, Lee et al. disclose a nitride semiconductor light-emitting device (see Abstract) comprising:
an n-side layer (53 in Fig. 5). The remaining layers will be described with reference to Fig. 7 and the Specification of Lee et al. The active layer 59 of Fig. 5 is detailed in the bandgap diagram of Fig. 7 which shows multiple wells layers (59a), intermediate barrier layers (59b), and additional intermediate barrier layers (59c). 
With regards to spacing between the additional intermediate barrier layers, Fig. 7 of Lee et al. shows an intermediate barrier layer between the additional intermediate barrier layers. However, based on the disclosure of Lee et al., the Examiner believes that Lee et al. do not require an intermediate barrier layer to be formed between the additional intermediate barrier layers and allows for additional intermediate barrier layers to only be separated by a well.1 Further, although only two additional intermediate barrier layers (59c) are shown in Fig. 7, Lee et al. disclose that the active layer can comprise a third additional intermediate barrier layer (¶ 0089). Therefore, following the teachings of Lee et al., one having ordinary skill in the art would find it obvious to form the active layer as shown in the 


    PNG
    media_image1.png
    398
    534
    media_image1.png
    Greyscale

With this active layer the device will then comprise, in the following order, the aforementioned n-side layer;
a light emitting layer (59) comprising, in the following order:
an n-side first well layer,
an n-side first intermediate barrier layer,
an n-side second well layer,
a plurality of additional layers including at least, in the following order, a first additional intermediate barrier layer (a first additional well layer, a second additional intermediate barrier layer, a second additional well layer, a third additional intermediate barrier layer, and a third additional well layer, wherein band gaps of the additional intermediate barrier layers are substantially the same and are larger than a band gap of the n-side first intermediate barrier layer,
a p-side first intermediate barrier layer, wherein a band gap of the p-side first intermediate barrier layer is smaller than a band gap of each of the additional intermediate barrier layers,
a p-side first well layer, and
a p-side first barrier layer, wherein a band gap of the p-side first barrier layer is greater than a band gap of the p-side first intermediate barrier layer, and
a p-side layer (63 in Fig. 5).
Lee et al. do not show an n-side first barrier layer in the band diagram of Fig. 7. However, Lee et al. disclose that the device may include an n-side first barrier layer (n-type clad layer in ¶ 0076) disposed between the n-side layer and the n-side first well layer, satisfying the claimed order.
Lee et al. do not disclose the band gap of the n-type first barrier layer (“n-type clad layer” in the Specification of Lee et al.) in order to explicitly determine the relative size of the band gaps of the n-side first barrier layer and the n-side first intermediate barrier layer. However, Lee et al. do show the relative size of the p-side first barrier layer (see Fig. 7) which Lee et al. also describe as a clad layer (¶ 0076). One having ordinary skill in the art at the time of the invention would find it obvious to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer as Lee et al. disclose that these layers both act as cladding layers. The benefit of such a formation is assurance that the bandgap of the n-side first barrier layer is sufficiently high. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer for this benefit. In such a configuration, the band gap of the n-side first intermediate barrier layer will be smaller than a band gap of the n-side first barrier layer.
In such a configuration, the n-side first well layer is the only well layer located between the n-side first barrier layer and the n-side first intermediate barrier layer,
the n-side second well layer is the only well layer located between the n-side first intermediate barrier layer and the first additional intermediate barrier layer,
the first additional well layer is the only well layer located between the first additional intermediate barrier layer and the second additional intermediate barrier layer, and
the second additional well layer is the only well layer located between the second additional intermediate barrier layer and the third additional intermediate barrier layer (see Examiner’s rendering, above).
Lee et al. do not disclose that the p-side first barrier layer and the p-side first intermediate barrier layer are undoped layers. However, it is well-known in the art to form such layers as being undoped (“first undoped InGaN layer 7” and “second undoped InGaN layer 8” in ¶ 0067 of Nakahara et al.). There is a benefit to forming such layer to be undoped in that it improves crystal quality. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the layers as being undoped for this benefit.
Further, although Fig. 7 of Lee et al. discloses an intermediate barrier directly contacting the p-side first barrier layer, Lee et al. disclose an alternative embodiment in which the p-side first barrier layer directly contacts a well (¶ 0077). In this embodiment the p-side first barrier layer will directly contact the p-side first well layer and that well layer will directly contact the p-side first intermediate barrier layer.
Regarding claim 3, Lee et al. do not disclose specific stoichiometric ratios for the n-side first barrier layer and the n-side first intermediate barrier layer. However, Lee et al. do disclose forming barrier layers from AlxInyGa-1-x-yN semiconductors with x = 0, and y falling within the claimed ranges (¶ 0097). Further, Lee et al. disclose increasing the indium concentration for barrier layers with a decreased band gap (¶ 0097). Because the n-side first barrier layer has a larger band gap than the n-side first intermediate barrier layer (see rejection of claim 1, above), it would therefore have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer and the n-side first intermediate barrier layer from nitride semiconductors within the claimed stoichiometric ratios and relative indium concentrations in order to have the band gaps relatively sized as discussed in the rejection of claim 1.
Regarding claim 5, Lee et al. further disclose that the band gap of the n-side first intermediate barrier layer and the band gap of the p-side first intermediate barrier layer are smaller than the band gap of the n-side first barrier layer and the band gap of the p-side first barrier layer (see Fig. 7 and the discussion in the rejection of claim 1, above).
Regarding claim 7, Lee et al. do not disclose specific stoichiometric ratios for the p-side first barrier layer and the p-side first intermediate barrier layer. However, Lee et al. do disclose forming barrier layers from AlxInyGa-1-x-yN semiconductors with x = 0, and y falling within the claimed ranges (¶ 0097). Further, Lee et al. disclose increasing the indium concentration for barrier layers with a decreased band gap (¶ 0097). Because the p-side first barrier layer has a larger band gap than the p-side first intermediate barrier layer (see rejection of claim 1, above), it would therefore have been obvious to one having ordinary skill in the art at the time of the invention to form the p-side first barrier layer and the p-side first intermediate barrier layer from nitride semiconductors within the claimed stoichiometric ratios and relative indium concentrations in order to have the band gaps relatively sized as discussed in the rejection of claim 1.
Regarding claim 8, setting the concentrations of aluminum and indium in the AlxInyGa-1-x-yN semiconductors of the n and p-side first barrier layers to zero as discussed in the rejection of claim 7 will result in the first barrier layers consisting essentially of GaN.
Regarding claim 9, because Lee et al. disclose that the n-side first intermediate barrier layer has approximately the same band gap as the p-side first intermediate barrier layer (see Fig. 7) and that the indium composition affects the size of the band gap (¶ 0097) it would have been obvious to one having ordinary skill in the art that the indium concentrations of the p-side first intermediate barrier layer and the n-side first intermediate barrier layers should be approximately the same to ensure the band gaps are also approximately the same.
Regarding claim 11, Lee et al. further disclose forming the intermediate barrier layers to contain n-type impurities (¶ 0114).
Regarding claim 13, Lee et al. disclose a nitride semiconductor light-emitting device (see Abstract) comprising:
an n-side layer (53 in Fig. 5). The remaining layers will be described with reference to Fig. 7 and the Specification of Lee et al. The active layer 59 of Fig. 5 is detailed in the bandgap diagram of Fig. 7 which shows multiple wells layers (59a), intermediate barrier layers (59b), and additional intermediate barrier layers (59c). 
With regards to spacing between the additional intermediate barrier layers, Fig. 7 of Lee et al. shows an intermediate barrier layer between the additional intermediate barrier layers. However, based on the disclosure of Lee et al., the Examiner believes that Lee et al. do not require an intermediate barrier layer to be formed between the additional intermediate barrier layers and allows for additional intermediate barrier layers to only be separated by a well.2 Further, although only two additional intermediate barrier layers (59c) are shown in Fig. 7, Lee et al. disclose that the active layer can comprise a third additional intermediate barrier layer (¶ 0089). Therefore, following the teachings of Lee et al., one having ordinary skill in the art would find it obvious to form the active layer as shown in the rendering below such that it has this third additional intermediate barrier layer and the additional intermediate barrier layers are only separated by wells:

    PNG
    media_image1.png
    398
    534
    media_image1.png
    Greyscale

With this active layer the device will then comprise, in the following order, the aforementioned n-side layer;
a light emitting layer (59) comprising, in the following order:
an n-side first well layer,
an n-side first intermediate barrier layer,
an n-side second well layer,
a plurality of additional layers including at least, in the following order, a first additional intermediate barrier layer (a first additional well layer, a second additional intermediate barrier layer, a second additional well layer, a third additional intermediate barrier layer, and a third additional well layer, wherein band gaps of each of the additional intermediate barrier layers are substantially the same and are larger than a band gap of the n-side first intermediate barrier layer,
a p-side first intermediate barrier layer, wherein a band gap of the p-side first intermediate barrier layer is smaller than a band gap of each of the additional intermediate barrier layers,
a p-side first well layer, and
a p-side first barrier layer, wherein a band gap of the p-side first barrier layer is greater than a band gap of the p-side first intermediate barrier layer, and
a p-side layer (63 in Fig. 5).
Lee et al. do not show an n-side first barrier layer in the band diagram of Fig. 7. However, Lee et al. disclose that the device may include an n-side first barrier layer (n-type clad layer in ¶ 0076) disposed between the n-side layer and the n-side first well layer, satisfying the claimed order.
Lee et al. do not disclose the band gap of the n-type first barrier layer (“n-type clad layer” in the Specification of Lee et al.) in order to explicitly determine the relative size of the band gaps of the n-side first barrier layer and the n-side first intermediate barrier layer. However, Lee et al. do show the relative size of the p-side first barrier layer (see Fig. 7) which Lee et al. also describe as a clad layer (¶ 0076). One having ordinary skill in the art at the time of the invention would find it obvious to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer as Lee et al. disclose that these layers both act as cladding layers. The benefit of such a formation is assurance that the bandgap of the n-side first barrier layer is sufficiently high. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer to have the same band gap as the p-side first barrier layer for this benefit. In such a configuration, the band gap of the n-side first intermediate barrier layer will be smaller than a band gap of the n-side first barrier layer.
Lee et al. further do not disclose specific stoichiometric ratios for the n-side first barrier layer, the n-side first intermediate barrier layer, the p-side first barrier layer, or the p-side first intermediate barrier layer. However, Lee et al. do disclose forming barrier layers from AlxInyGa-1-x-yN semiconductors with x = 0, and y falling within the claimed ranges (¶¶ 0076 & 0097). Further, Lee et al. disclose increasing the indium concentration for barrier layers with a decreased band gap (¶ 0097). Because the p-side first barrier layer has a larger band gap than the p-side first intermediate barrier layer and the n-side first barrier layer has a larger band gap than the n-side first intermediate barrier layer, it would therefore have been obvious to one having ordinary skill in the art at the time of the invention to form the n-side first barrier layer, the n-side first intermediate barrier layer, the p-side first barrier layer, and the p-side first intermediate barrier layer from nitride semiconductors within the claimed stoichiometric ratios and relative indium concentrations in order to have the band gaps relatively sized as discussed above.
In such a configuration, the n-side first well layer is the only well layer located between the n-side first barrier layer and the n-side first intermediate barrier layer,
the n-side second well layer is the only well layer located between the n-side first intermediate barrier layer and the first additional intermediate barrier layer,
the first additional well layer is the only well layer located between the first additional intermediate barrier layer and the second additional intermediate barrier layer, and
the second additional well layer is the only well layer located between the second additional intermediate barrier layer and the third additional intermediate barrier layer (see Examiner’s rendering, above).
Lee et al. do not disclose that the p-side first barrier layer and the p-side first intermediate barrier layer are undoped layers. However, it is well-known in the art to form such layers as being undoped (“first undoped InGaN layer 7” and “second undoped InGaN layer 8” in ¶ 0067 of Nakahara et al.). There is a benefit to forming such layer to be undoped in that it improves crystal quality. It would have been obvious to one having ordinary skill in the art at the time of the invention to form the layers as being undoped for this benefit.
Further, although Fig. 7 of Lee et al. discloses an intermediate barrier directly contacting the p-side first barrier layer, Lee et al. disclose an alternative embodiment in which the p-side first barrier layer directly contacts a well (¶ 0077). In this embodiment the p-side first barrier layer will directly contact the p-side first well layer and that well layer will directly contact the p-side first intermediate barrier layer.
Regarding claim 16, setting the concentrations of aluminum and indium in the AlxInyGa-1-x-yN semiconductors of the n and p-side first barrier layers to zero as discussed in the rejection of claim 7 will result in the first barrier layers consisting essentially of GaN.
Regarding claim 20, when the n-side first barrier layer is placed directly against the active layer as described by Lee et al., the n-side first well layer will directly contact both the n-side first barrier layer and the n-side first intermediate barrier layer (see rendering above).
Regarding claim 23, Lee et al. do not disclose the specific band gap levels of the layers. However, as discussed above, the n-side first barrier layer should have the same band gap as the p-side first barrier layer. Lee et al. disclose that the p-side first barrier layer is AlGaN (“e.g., AlGaN” in ¶ 0076) and that the n-side layer 53 is also AlGaN (¶ 0075). As such, the band gaps for each of these layers should substantially be the same. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 25, although Fig. 7 of Lee et al. discloses an intermediate barrier directly contacting the p-side first barrier layer, Lee et al. disclose an alternative embodiment in which the p-side first barrier layer directly contacts a well (¶ 0077). In this embodiment the p-side first barrier layer will directly contact a well layer (which can be described as the p-side first well layer) and that well layer will directly contact an intermediate barrier layer (which can be described as the p-side first intermediate barrier layer) and thus satisfy the limitations of this claim.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Nakahara et al. as applied to claim 1 above, and further in view of Wang et al. (US 2014/0110744 A1).
Regarding claim 2, Lee et al. disclose doping the first intermediate barrier layer (¶ 0045) but do not disclose doping the n-side first barrier layer such that the average n-type impurity concentration of the n-side first barrier layer is larger than an average n-type impurity concentration of the n-side first intermediate barrier layer.
However, as discussed above, Lee et al. disclose that the n-side first barrier layer is used as an n-type cladding layer and it is known in the art to dope n-type cladding layers with high levels of impurities (1x10^20/cm^3 in ¶ 0100 of Wang et al.) which is higher than the concentration Lee et al. disclose for the intermediate barrier layers (10^19/cm^3 in ¶ 0116 of Lee et al.). There is a benefit to using a high doping concentration for the cladding layer in that it increases the electrical conductivity of the cladding layer whereas the intermediate barrier layers do not need to be excessively doped as high concentrations of impurities can negatively affect the crystalline quality in the active region of the device (¶ 0045 of Lee et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to use these doping concentrations for this benefit.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Nakahara et al. as applied to claim 13 above, and further in view of Wang et al. (US 2014/0110744 A1).
Regarding claim 14, Lee et al. disclose doping the first intermediate barrier layer (¶ 0045) but do not disclose doping the n-side first barrier layer such that the average n-type impurity concentration of the n-side first barrier layer is larger than an average n-type impurity concentration of the n-side first intermediate barrier layer.
However, as discussed above, Lee et al. disclose that the n-side first barrier layer is used as an n-type cladding layer and it is known in the art to dope n-type cladding layers with high levels of impurities (1x10^20/cm^3 in ¶ 0100 of Wang et al.) which is higher than the concentration Lee et al. disclose for the intermediate barrier layers (10^19/cm^3 in ¶ 0116 of Lee et al.). There is a benefit to using a high doping concentration for the cladding layer in that it increases the electrical conductivity of the cladding layer whereas the intermediate barrier layers do not need to be excessively doped as high concentrations of impurities can negatively affect the crystalline quality in the active region of the device (¶ 0045 of Lee et al.). It would have been obvious to one having ordinary skill in the art at the time of the invention to use these doping concentrations for this benefit.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. and Nakahara et al. as applied to claim 1 above, and further in view of Yoshizumi et al. (US 2010/0260224 A1). 	Lee et al. do not disclose any dislocation density within the device. However, forming group III nitride based semiconductor light emitting devices to have dislocation densities less than 1E8 cm-2 is well-known in the art (¶ 0085 of Yoshizumi et al.; a GaN layer corresponding to a layer “in the vicinity” of the light-emitting layer). Given that the technical knowledge for achieving such low dislocation densities is known in the art, it would have been obvious to one having ordinary skill in the art at the time of Applicant's filing to use such a low dislocation density as high dislocation densities are negatively correlated to high emissivity of the device.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1¶ 0085 of Lee et al. states that an intermediate barrier layer “may be interposed therebetween” which implies that the inclusion is optional. This position is further supported by claim 4 of Lee et al. which only adds the limitation of including one or more intermediate barrier layers between two additional intermediate barrier layers. Claim 4 of Lee et al. therefore only further limits claim 3 if claim 3 includes embodiments without the intermediate barrier layer(s) between the two additional intermediate barrier layers. Upon reading claim 4, one having ordinary skill in the art would therefore understand that the teachings of Lee et al. include additional intermediate barrier layers which are separated by only wells. As such, the preponderance of evidence indicates that Lee et al. teach additional intermediate barrier layers separated by only a single well.
        2¶ 0085 of Lee et al. states that an intermediate barrier layer “may be interposed therebetween” which implies that the inclusion is optional. This position is further supported by claim 4 of Lee et al. which only adds the limitation of including one or more intermediate barrier layers between two additional intermediate barrier layers. Claim 4 of Lee et al. therefore only further limits claim 3 if claim 3 includes embodiments without the intermediate barrier layer(s) between the two additional intermediate barrier layers. Upon reading claim 4, one having ordinary skill in the art would therefore understand that the teachings of Lee et al. include additional intermediate barrier layers which are separated by only wells. As such, the preponderance of evidence indicates that Lee et al. teach additional intermediate barrier layers separated by only a single well.